Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 10,835,827 B1. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Instant independent claim 1 is broader than claim 1 of the patent because instant claim 1 lacks the following recitations: “a plurality of layers containing a live video communication between the first user and a second user,” “and wherein the communication interface comprises an activatable element,” “within the first layer of a communication interface via a selection of the activatable element to access a first game,” “executing, by the client system, a gaming protocol associated with the first game, wherein the gaming protocol comprises instructions for coordinating in-game actions between the first and second users via application programming interface (API) calls to a gaming server,” “wherein the third layer contains the first game in a full-screen view of the communication interface,” and, “based on one or more parameters set by the gaming protocol.” Broader instant claim 1 is thereby anticipated by claim 1 of the patent. Similarly, instant claims 11 and 20 are drafted as broadened versions of claims 11 and 12 of the patent, respectively, and are anticipated thereby. Instant dependent claims 2-10 are anticipated or rendered obvious by claims 1-9 of the patent and instant dependent claims 12-19 recite the same limitations found in claims 1-9 of the patent in a computer readable media claim, which is not patentably distinct from a method claim reciting operation of a computer implementing the same functions. 
The instant claim limitations are anticipated by the patent claims as follows:
Instant claim #
Anticipated/rendered obvious by patent claim #(s)
Notes, rationale
1
1
Patent claim is narrower than and anticipates broader instant claim. See analysis above 
2
2
The instant-claimed ‘indication of acceptance’ is taught by the feature of receiving an indication of an activatable element to access a game from a list of a games tab
3
1
The features of instant claim 3 are found in claim 1 of the patent
4
3

5
4

6
6

7
7

8
5

9
8

10
9

11
11
Patent claim is narrower than and anticipates broader instant claim. See analysis above 
12

The instant-claimed ‘indication of acceptance’ is taught by the feature of receiving an indication of an activatable element to access a game from a list of a games tab
13
2
The instant-claimed ‘indication of acceptance’ is taught by the feature of receiving an indication of an activatable element to access a game from a list of a games tab
14
3

15
4

16
6

17
7

18
5

19
8

20
12
Patent claim is narrower than and anticipates broader instant claim. See analysis above 


Response to Arguments
Applicant’s arguments, see pp. 7-8 filed 05/06/2022, with respect to the rejection of claims 11-20 under US 2018/229607 A1 to Sutovsky have been fully considered and are persuasive. The Examiner agrees that the amendments to independent claims 11 and 20 filed 05/06/2022 are positive recitations of the program steps claimed and distinguish over the prior art that is not particularly configured to perform the ordered combination of each of claims 11 and 20. The rejection of claims 11-20 under Sutovsky has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715